MD AL MODIFIED AO 440 (Rev. 12/09) Summons in a Civil Action


                                  UNITED STATES DISTRICT COURT
                                                               for the
                                                     Middle District of Alabama

                      Holly Macintire
                          Plaintiff
                             V.                                          Civil Action No.   3‘. kei              5.01,5-5 RAJ
                     First Transit, inc.
                         Defendant


                                               SUMMONS IN A CIVIL ACTION

To:(Defendant's name and address) First Transit, inc.
                                  c/o CT Corporation System, Registered Agent
                                  2 North Jackson St., Suite 605
                                  Montgomery, AL 36104




         A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if
you are the United States or a United States agency, or an officer or employee of the United States described in
Fed. R. Civ.P. 12(a)(2)or(3)— or 90 days in a Social Security action — you must serve on the plaintiff an answer to
the attached complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion must
be served on the plaintiff or plaintiffs attorney, whose name and address are:

                                      Julian L. McPhillips, Jr. & Chase Estes
                                      McPhillips Shinbaum, L.L.P..
                                      516 S. Perry Street
                                      Montgomery, AL 36104

       lf you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                           DEBRA            CKETT, CL R iFCOURT


Date:
                                                                                                      lerk or Deputy Clerk
MD AL MODIFIED AO 440(Rev. 02/09) Summons in a Civil Action (Page 2)

Civil Action No.

                                                 PROOF OF SERVICE
                   (This section should not befiled with the court unless required by Fed R. Civ. P. 4(1))

          This summons for (name ofindividual and title, f
                                                         i any)

was received by me on (date)

         10 1 personally served the summons on the individual at (place)
                                                                               on (date)                        ; Or

         CI 1 left the summons at the individual's residence or usual place of abode with (name)
                                                            ,a person of suitable age and discretion who resides there,
         on (date)                            ,and   mailed a copy to the individual's last known address; or

         CI I served the summons on (name ofindividual)                                                                   , who is
          designated by law to accept service of process on behalf of(name oforganization)
                                                                               on (date)                        ; or

         CI I returned the summons unexecuted because                                                                        ; or


         CI Other (speciA):



          My fees are $                       for travel and $                  for services, for a total of$   0.00


          I declare under penalty of perjury that this information is true.


Date:
                                                                                     Server's signature



                                                                                   Printed name and title




                                                                                      Server's address

Additional information regarding attempted service, etc:
